The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-25 are presented for examination in this application (17/550,336) filed on December 14, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-25 are pending for consideration. 
Drawings
The drawings submitted on December 14, 2021 have been considered and accepted.
Double Patenting
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-25 of the instant Application is rejected (or provisionally rejected as applicable, depending on whether the related applications have been issued) on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over US patents 11,216,370. Although the claims in the conflicting applications/patents are not identical, they are not patentably distinct from each other since the claims in the patents/applications are either anticipated or obviated by the listed patents/applications.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-25 in the application 17/550,336 recites substantially all the limitations of the method of claims 1-23 and 27-28 in U.S. Patent 11,216,370 respectively. Although the claims 1-8 in the conflicting applications/patents do not expressly disclose receiving a first trigger at the first block mover component from a source other than another block mover component, Agombar discloses this limitation in [(Paragraphs 0049-0051; FIGs. 1 and 4) wherein the second operation component 315 triggers PIT A.fwdarw.B. At step 420, the difference bitmap 240 for PIT relationship B.fwdarw.C 290 continues to record when the data on source storage device B 205, 350 or the target storage device C 220, 355 has been changed since PIT B.fwdarw.C was last triggered. A timer component 320 determines that as PIT A.fwdarw.B has triggered since the last PIT B.fwdarw.C trigger, a second mode of difference recording is to be used. The update component 325 continues to update the difference bitmap 240, 340 if changes are made by a host write 250 to the source storage device B 205, 350, or by a host write 260 to the target storage device C 220, 355. However, in the second mode, a background component 335 also updates the difference bitmap 240, 340 if changes are made to storage device B 205, 350 by a background copy process 255 from PIT relationship A.fwdarw.B, where the trigger is received from the timer component which is a source other than the storage devices.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. Claim 24 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)   as being anticipated by Hocken et al. (WO 2016/182743 hereinafter referred to as Hocken).
As per independent claim 24, Hocken discloses a method of controlling an active device [(Paragraphs 0001-0004; FIGs. 1 and 2) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers to correspond to the claimed limitation], comprising: writing a starting address value to a storage location; writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller beginning at the starting address [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; receiving a trigger at the controller; in response to receiving the trigger, reading a block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum by starting at an address of the memory corresponding to the starting address value [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation], and upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the memory device to a set of registers corresponding to the address values [(Paragraphs 0006, 0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hocken et al. (WO 2016/182743 hereinafter referred to as Hocken), in view of Kohlenz et al.   (US 9,038,073 hereinafter referred to as Kohlenz), and further in view of Agombar et al. (US 2011/0055505 hereinafter referred to as Agombar). 
As per independent claim 1, Hocken discloses a method of controlling parameters of an active device [(Paragraphs 0001-0004; FIGs. 1 and 2) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers to correspond to the claimed limitation], comprising: writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller that comprises a first block mover component and a second block mover component [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; receiving a first trigger from a source other than a block mover component at the first block mover component; in response to receiving the first trigger, reading by the first block mover component a first block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the first block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; upon reading the number of parameter data and address value pairs, writing by the first block mover component the parameter data values that have been read from the memory device by the first block mover component to a set of registers corresponding to the address values that have been read from the memory device by the first block mover component [(Paragraphs 0006, 0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].  
Hocken does not appear to explicitly disclose receiving a first trigger at the first block mover component and not at the second block mover component, receiving a second trigger at the second block mover component and not at the first block mover component.
However, Kohlenz discloses receiving a first trigger at the first block mover component and not at the second block mover component, receiving a second trigger at the second block mover component and not at the first block mover component [(Column 5, lines 62-67; Column 6, lines 1-19, 32-52; FIGs. 1, 4 and 4) wherein data transfer typically involves three tasks. First, data is moved in from some location, such as external memory 310. The data is then operated on by hardware, and moved back out. Data mover 336 may be configured to move data in from one location to another, and to move the data back out after processing by hardware accelerator 334. Processor/controller 330 may be configured to control the operation of hardware accelerator 334 and data mover 336. FIG. 4 is a data flow diagram depicting typical data processing operations occurring in software and hardware. As depicted in FIG. 4, a software component 402 may interface with one or more hardware components such as a first hardware component 404 and a second hardware component 406. As depicted at step 408, software component 402 may issue a first set of instructions to first hardware component 404. The instructions may include instructions to perform one or more tasks. The first hardware component 404 then responds to the initial set of instructions, as depicted at 410, wherein each of first hardware component 504 and second hardware component 506 may be a dedicated hardware block, such as, for example, a data mover or a hardware accelerator. Further, processor 502 may interface with first hardware component 504 and second hardware component 506. According to some aspects, the first hardware component 504 may be one suited for moving data into a local buffer (e.g., a data mover) from a variety of sources such as external memory. The second hardware component 506 may be a custom hardware block, such as a data accelerator. As depicted at 610, processor 502 may issue a first set of commands to first hardware component 504 to perform a plurality of tasks. For example, processor 502 may instruct hardware component 504 to move in a block of data from an external storage location. Processor 502 may then program second hardware component 506 to perform a plurality of tasks, as depicted at 612. For example, processor 502 may instruct the second hardware component 506 to operate on the block of data moved in by the first hardware component 504. While the first hardware component and the second hardware component may be pre-programmed to execute the designated tasks, operation does not begin until processor 502 sends a trigger message, as depicted at 614. Upon receipt of the trigger message, the first hardware component 504 may begin executing the pre-programmed tasks. According to some aspects, the final instruction may direct the first hardware component to send a trigger message to the second hardware component 504, as depicted at 616. The trigger may be, for example a hardware interrupt. As depicted at steps 618, 620 and 622, each hardware component triggers the other component to execute an instruction upon completion of its own processing, wherein the trigger message is received at the first hardware component and not the second hardware component, it will then get processed and then the second hardware component will receive a second trigger to execute data moving operations to correspond to the claimed limitation].
Hocken and Kohlenz are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Kohlenz before him or her, to modify the method of Hocken to include the system of Kohlenz because it will enhance data access.
The motivation for doing so would be [“ efficient way of processing data while improving upon or eliminating the disadvantages brought about by the current paradigm where there is a need for close interaction between hardware and the software providing most of the intelligence for controlling such hardware” (Column 1, lines 44-49 by Kohlenz)].
Despite Kohlenz discloses two hardware components that allegedly may both be block movers and two separate triggers. Kohlenz does not appear to explicitly disclose receiving a first trigger at the first block mover component from a source other than another block mover component.
However, Agombar discloses receiving a first trigger at the first block mover component from a source other than another block mover component [(Paragraphs 0049-0051; FIGs. 1 and 4) wherein the second operation component 315 triggers PIT A.fwdarw.B. At step 420, the difference bitmap 240 for PIT relationship B.fwdarw.C 290 continues to record when the data on source storage device B 205, 350 or the target storage device C 220, 355 has been changed since PIT B.fwdarw.C was last triggered. A timer component 320 determines that as PIT A.fwdarw.B has triggered since the last PIT B.fwdarw.C trigger, a second mode of difference recording is to be used. The update component 325 continues to update the difference bitmap 240, 340 if changes are made by a host write 250 to the source storage device B 205, 350, or by a host write 260 to the target storage device C 220, 355. However, in the second mode, a background component 335 also updates the difference bitmap 240, 340 if changes are made to storage device B 205, 350 by a background copy process 255 from PIT relationship A.fwdarw.B, where the trigger is received from the timer component which is a source other than the storage devices to correspond to the claimed limitation].
Hocken/Kohlenz and Agombar are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kohlenz and Agombar before him or her, to modify the method of Hocken/Kohlenz to include the system of Agombar because it will enhance data migration/copying operation.
The motivation for doing so would be [“ provides for accurate difference recording between two locations in a cascaded copy environment. Difference recording may continue even when changes are made to the source. Bitmap operations necessary when a copy is triggered are minimized. Exploratory recoveries using PIT reverse without affecting the difference recording capability of other incremental maps in the system” (Paragraph 0016 by Agombar)].
Hocken further teaches upon reading the number of parameter data and address value pairs, writing by the first block mover component the parameter data values that have been read from the memory device by the first block mover component to a set of registers corresponding to the address values that have been read from the memory device by the first block mover component [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; receiving a second trigger from a source other than a block mover component at the second block mover component; in response to receiving the second trigger, reading by the second block mover component a second block navigation datum from the memory device for a second block of the memory device and reading a number of parameter data and address value pairs corresponding to the second block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and upon reading the number of parameter data and address value pairs corresponding to the second block navigation datum, writing by the second block mover component the parameter data values that have been read from the memory device by the second block mover component to a set of registers corresponding to the address values that have been read from the memory device by the second block mover component [(Paragraphs 0006, 0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
 Therefore, it would have been obvious to combine Hocken and Kohlenz to obtain the invention as specified in the instant claim.
As per claim 2, Kohlenz discloses wherein a first source provides the first trigger and a second source provides the second trigger [(Column 5, lines 62-67; Column 6, lines 1-19, 32-52 and Column 7, lines 1-14; FIGs. 1, 4 and 6) wherein the processor 502 may instruct hardware component 504 to move in a block of data from an external storage location. Processor 502 may then program second hardware component 506 to perform a plurality of tasks, as depicted at 612. For example, processor 502 may instruct the second hardware component 506 to operate on the block of data moved in by the first hardware component 504. While the first hardware component and the second hardware component may be pre-programmed to execute the designated tasks, operation does not begin until processor 502 sends a trigger message, as depicted at 614. Upon receipt of the trigger message, the first hardware component 504 may begin executing the pre-programmed tasks. According to some aspects, the final instruction may direct the first hardware component to send a trigger message to the second hardware component 504, as depicted at 616. The trigger may be, for example a hardware interrupt. As depicted at steps 618, 620 and 622, each hardware component triggers the other component to execute an instruction upon completion of its own processing, wherein the trigger message is received at the first hardware component and not the second hardware component, it will then get processed and then the second hardware component will receive a second trigger to execute data moving operations to correspond to the claimed limitation].
As per claim 3, Hocken discloses wherein the set of registers control a waveform generator [(Paragraphs 0024; FIGs. 13c) where each output channel of the component 114′ has a waveform selector 210 that accesses any one of the operating registers 206, 208 for the particular output channel in order to implement the parameters of a selected waveform to produce the electrical waveform from the output channel. For instance, in an implantable medical device, the waveform selector 210 may choose the particular waveform to be implemented at a given time for a given electrode on an implantable medical lead. The selected waveform is represented in this depiction as a current waveform register 214. The operation of the waveform selector 210 is controlled by a master register set 212. The selected waveform of the current waveform register 214 and the waveform trigger specified by the master register set 212 defines the waveform state and waveform counter of the electrical waveform output 218 of the given output channel to correspond to the claimed limitation].
As per claim 4, Kohlenz discloses wherein the block moving hardware-based controller further comprises a third block mover component and a fourth block mover component [(Column 6, lines 28-35, Column 7, lines 16-33; FIGs. 1, 5 and 7) where FIG. 5 is a simplified block diagram illustrating various disclosed aspects. Processor 502 may be configured to control the operation of various hardware components, such as first hardware component 504 and second hardware component 506. Like in FIG. 4, each of first hardware component 504 and second hardware component 506 may be a dedicated hardware block, such as, for example, a data mover or a hardware accelerator. Processor 502 may have stored thereon software which instructs the hardware components to perform various tasks to correspond to the claimed limitation].
Hocken further teaches receiving a third trigger at the third block mover component; in response to receiving the third trigger, reading by the third block mover component a third block navigation datum from the memory device for a third block of the memory device and reading a number of parameter data and address value pairs corresponding to the third block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and receiving a fourth trigger at the fourth block mover component; in response to receiving the fourth trigger, reading by the fourth block mover component a fourth block navigation datum from the memory device for a fourth block of the memory device and reading a number of parameter data and address value pairs corresponding to the second block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation], generating the waveform comprises generating a waveform with four sections, each section corresponding to the data block written to the set of registers by the first, second, third, and fourth block mover components [(Paragraphs 0022-0024 and 0029-0033; FIGs. 2-4) where FIGS. 4-10 show examples of waveforms formed by a series of individual waveform pulses that may be generated by the active device 100 during a single rate period where parameters of those waveform pulses are specified in the blocks of memory 108 that are ultimately moved by the block mover 104 to the pending register set 116 of the component 114 that produces the waveforms. In FIG. 4, a series of pulses are present for one loop of the waveform state machine through each register set. The timing is such that the operating registers are updated based on the data in the pending registers at a first rate interval update 402, then there are four individual waveform pulses in sequence Relating FIGS. 2, 3, and 4, one example of an implementation may utilize four waveform registers WFO-WF3, each waveform register describing a single pulse plus recharge as shown in FIG. 4. Thus, for a single rate interval 406, each waveform register produces a pulse and recharge for a total of four pulses and recharges. Likewise, the pending register set 116 and operating register set includes the four individual waveform registers. The memory blocks may then specify one or more parameter values per waveform. For instance, each data location and address location pair 312 in memory block 302 may specify a parameter value and register location for each waveform register WFO-WF3. For instance, the block 302 may specify a pulse amplitude for each waveform, where the amplitude may be the same, as shown in FIG. 4, or may ramp upward as discussed in more detail below in relation to FIG. 5. to correspond to the claimed limitation].
As per claim 5, Hocken discloses writing a first starting address value to a first storage location and writing a second starting address value that is different than the first starting address value to a second storage location [(Paragraphs 0006-0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method of controlling parameters of an active device. The method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values (312 of Fig. 3). Hocker further teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; reading the first data block by the first block moving device starting at a first address of the memory that corresponds to the first starting address value; and reading the second data block by the second block mover component starting at an address of the memory corresponding to the second starting address value [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116; (Paragraphs 0006, 0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
15. Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hocken et al. (WO 2016/182743 hereinafter referred to as Hocken), in view of Kohlenz et al.   (US 9,038,073 hereinafter referred to as Kohlenz). 
As per dependent claim 25, Hocken teaches wherein writing the starting address value comprises writing a first starting address value to a first storage location and writing a second starting address value to a second storage location, [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; wherein the first block moving device reads a first block of data by starting at a first address of the memory that corresponds to the first starting address value, and wherein the second block mover component reads a second block of data by starting at an address of the memory corresponding to the second starting address value [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116; (Paragraphs 0006, 0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Kohlenz discloses wherein the block-moving hardware based controller comprises a first block moving device and a second block moving device [(Column 5, lines 62-67; Column 6, lines 1-19, 32-52; FIGs. 1, 4 and 4) wherein data transfer typically involves three tasks. First, data is moved in from some location, such as external memory 310. The data is then operated on by hardware, and moved back out. Data mover 336 may be configured to move data in from one location to another, and to move the data back out after processing by hardware accelerator 334. Processor/controller 330 may be configured to control the operation of hardware accelerator 334 and data mover 336. FIG. 4 is a data flow diagram depicting typical data processing operations occurring in software and hardware. As depicted in FIG. 4, a software component 402 may interface with one or more hardware components such as a first hardware component 404 and a second hardware component 406. As depicted at step 408, software component 402 may issue a first set of instructions to first hardware component 404. The instructions may include instructions to perform one or more tasks. The first hardware component 404 then responds to the initial set of instructions, as depicted at 410, wherein each of first hardware component 504 and second hardware component 506 may be a dedicated hardware block, such as, for example, a data mover or a hardware accelerator. Further, processor 502 may interface with first hardware component 504 and second hardware component 506. According to some aspects, the first hardware component 504 may be one suited for moving data into a local buffer (e.g., a data mover) from a variety of sources such as external memory. The second hardware component 506 may be a custom hardware block, such as a data accelerator. As depicted at 610, processor 502 may issue a first set of commands to first hardware component 504 to perform a plurality of tasks. For example, processor 502 may instruct hardware component 504 to move in a block of data from an external storage location. Processor 502 may then program second hardware component 506 to perform a plurality of tasks, as depicted at 612. For example, processor 502 may instruct the second hardware component 506 to operate on the block of data moved in by the first hardware component 504. While the first hardware component and the second hardware component may be pre-programmed to execute the designated tasks, operation does not begin until processor 502 sends a trigger message, as depicted at 614. Upon receipt of the trigger message, the first hardware component 504 may begin executing the pre-programmed tasks. According to some aspects, the final instruction may direct the first hardware component to send a trigger message to the second hardware component 504, as depicted at 616. The trigger may be, for example a hardware interrupt. As depicted at steps 618, 620 and 622, each hardware component triggers the other component to execute an instruction upon completion of its own processing, wherein the trigger message is received at the first hardware component and not the second hardware component, it will then get processed and then the second hardware component will receive a second trigger to execute data moving operations to correspond to the claimed limitation].
Claim 6 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken/Kohlenz/Agombar and further in view of Zhou et al.  (US PGPUB 2011/0310691 hereinafter referred to as Zhou).
As per dependent claim 6, Hocken discloses the method of claim 1.
Hocken further discloses wherein the memory device comprises a first memory portion and a second memory portion, the method further comprising writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a  second memory portion of the block moving hardware-based controller [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation].
Hocken does not appear to explicitly disclose wherein the memory device comprises a first memory portion and a second memory portion, the method further comprising writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a  second memory portion of the block moving hardware-based controller while reading the number of parameter data and address value pairs from the first memory portion.
However, Zhou discloses wherein the memory device comprises a first memory portion and a second memory portion, the method further comprising writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a  second memory portion of the block moving hardware-based controller while reading the number of parameter data and address value pairs from the first memory portion [(Paragraphs 0003 and 0035-0038; FIGs. 1, 4 and 5) wherein Zhou teaches Multi-port memories are widely used in electronic applications in which high-speed data transfer is critical, including, but not limited to, data buffering, video processing, data communications, etc. Multi-port memory (e.g., dual-port memory), unlike its single-port memory counterpart, is generally characterized by its ability to read data from or write data to the memory on one port while simultaneously reading a second piece of data from or writing a second piece of data to the memory on another port. Hence, each port provides a separate independent read and write access path for reading data from the memory, or writing new data into the memory. One embodiment of a multi-port memory is a two-port memory, such as a single-port read, single-port write (1R1W) memory, which has a dedicated read port and a dedicated write port; where memory circuit 400 includes a first logical AND gate 404 adapted to receive, at corresponding inputs thereof, the read and write enable signals, RE and WE, respectively. An output generated by AND gate 404 is provided to a first input of a second logical AND gate 406. Memory circuit 400 further includes a comparator 408 operative to receive at least a portion of the read and write addresses, RA and WA, respectively, and to generate a comparison signal indicating whether the read and write addresses are the same, as a result of the comparison operation. The comparison signal is provided to a second input of AND gate 406. An output generated by AND gate 406 is supplied to a control input of a multiplexer 410. Multiplexer 410 is operative to select which data path the output data word Q is read from. More particularly, when the read and write enable signals are not both asserted (e.g., logic low or "0") at the same time, indicating that a read operation and write operation are not requested during the same memory cycle, AND gate 404 will generate a logic low (e.g., logic "0") output, thereby forcing AND gate 406 to generate a logic low output. With the control input of multiplexer 410 at a logic low level, the data path coupled with RAM array 402 will be selected, and therefore data word Q will be read from the RAM array. When read and write operations are requested during the same memory cycle, both RE and WE are asserted (e.g., logic high or "1"), thereby causing AND gate 404 to generate a logic high (e.g., logic "1") output. In this scenario, the output of AND gate 406 will be dependent upon the result of comparator 408. For example, when the read and write addresses are not the same (i.e., RA.noteq.WA), comparator will generate a logic low comparison signal, thereby forcing AND gate 406 to generate a logic low output. However, when the read and write addresses are the same (i.e., RA=WA), the comparison signal be a logic high, thereby forcing AND gate 406 to generate a logic high output. With the control input of multiplexer 410 at a logic high level, the data path coupled directly with the input data word is selected, and therefore data word Q will be read as the input data word D to be written into RAM array 402, where it will be obvious to one of ordinary skill in the art to modify the the methond of Hocken to include the access system of Zhou to include the concurrent read and write operations of Zhou of writing of navigation data to memory locations while reading parameter data and address value pairs from memory to correspond to the claimed limitation to resolve concurrent read and write access conflicts], and in response to receiving the second trigger, reading the second block navigation datum from the second memory portion for the second block of the second memory portion and reading a number of parameter data and address value pairs corresponding to the second block navigation datum while writing a next plurality of block navigation data and corresponding parameter data and address value pairs to locations within the first memory portion [(Paragraphs 0003 and 0035-0038; FIGs. 1, 4 and 5) wherein Zhou teaches Multi-port memories are widely used in electronic applications in which high-speed data transfer is critical, including, but not limited to, data buffering, video processing, data communications, etc. Multi-port memory (e.g., dual-port memory), unlike its single-port memory counterpart, is generally characterized by its ability to read data from or write data to the memory on one port while simultaneously reading a second piece of data from or writing a second piece of data to the memory on another port. Hence, each port provides a separate independent read and write access path for reading data from the memory, or writing new data into the memory. One embodiment of a multi-port memory is a two-port memory, such as a single-port read, single-port write (1R1W) memory, which has a dedicated read port and a dedicated write port; where memory circuit 400 includes a first logical AND gate 404 adapted to receive, at corresponding inputs thereof, the read and write enable signals, RE and WE, respectively. An output generated by AND gate 404 is provided to a first input of a second logical AND gate 406. Memory circuit 400 further includes a comparator 408 operative to receive at least a portion of the read and write addresses, RA and WA, respectively, and to generate a comparison signal indicating whether the read and write addresses are the same, as a result of the comparison operation. The comparison signal is provided to a second input of AND gate 406. An output generated by AND gate 406 is supplied to a control input of a multiplexer 410. Multiplexer 410 is operative to select which data path the output data word Q is read from. More particularly, when the read and write enable signals are not both asserted (e.g., logic low or "0") at the same time, indicating that a read operation and write operation are not requested during the same memory cycle, AND gate 404 will generate a logic low (e.g., logic "0") output, thereby forcing AND gate 406 to generate a logic low output. With the control input of multiplexer 410 at a logic low level, the data path coupled with RAM array 402 will be selected, and therefore data word Q will be read from the RAM array. When read and write operations are requested during the same memory cycle, both RE and WE are asserted (e.g., logic high or "1"), thereby causing AND gate 404 to generate a logic high (e.g., logic "1") output. In this scenario, the output of AND gate 406 will be dependent upon the result of comparator 408. For example, when the read and write addresses are not the same (i.e., RA.noteq.WA), comparator will generate a logic low comparison signal, thereby forcing AND gate 406 to generate a logic low output. However, when the read and write addresses are the same (i.e., RA=WA), the comparison signal be a logic high, thereby forcing AND gate 406 to generate a logic high output. With the control input of multiplexer 410 at a logic high level, the data path coupled directly with the input data word is selected, and therefore data word Q will be read as the input data word D to be written into RAM array 402, where it will be obvious to one of ordinary skill in the art to modify the the methond of Hocken to include the access system of Zhou to include the concurrent read and write operations of Zhou of writing of navigation data to memory locations while reading parameter data and address value pairs from memory to correspond to the claimed limitation to resolve concurrent read and write access conflicts].
Hocken and Zhou are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Zhou before him or her, to modify the method of Hocken to include the data access system of Zhou because it will enhance data access.
The motivation for doing so would be [“ resolve concurrent read and write access conflicts to the first memory array during the same memory cycle” (Paragraph 0008 by Zhou)].
Hocken further teaches and in response to receiving the second trigger,  reading the second block navigation datum from the second memory portion for the second block of the second memory portion and reading a number of parameter data and address value pairs corresponding to the second block navigation datum [(Paragraphs 0006, 0023 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the second memory device to a set of registers corresponding to the address values read from the second memory device [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Hocken and Zhou to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken/Kohlenz/Agombar, as applied to claim 1, and further in view of Guo et al.  (US PGPUB 2009/0003119 hereinafter referred to as Guo).
As per dependent claim 7, Hocken/Kohlenz discloses the method of claim 1.  
Hocken/Kohlenz does not appear to explicitly disclose wherein the memory device comprises a first memory device and a second memory device.
However, Guo discloses wherein the memory device comprises a first memory device and a second memory device [(Paragraphs 0078-0080; FIGs. 1-2) where All iRAM access related instructions could be executed individually in a single-port iRAM without resource conflict if a NOP was added between each instruction in the instruction flow; in this case, there would not be any resource conflict any more; From the above, it follows that an iRAM resource conflict--where at the same time (or the same clock period or periods, defined by the above clock signal (CLK-signal)) a read access and a write access occurs--only happens in a special case ("conflict case"): with an indirect addressing instruction when in its previous instruction there is a write access to the iRAM. In the present embodiment, in the above "conflict case", the above dual-port memory device 6b (here: the dual-ported array of flip-flops 6b) of the data memory 6 is accessed, but not the single-port RAM 6a, in particular single-port SRAM 6a of the data memory 6 to correspond to the claimed limitation].
Hocken/Kohlenz and Guo are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kohlenz and Guo before him or her, to modify the method of Hocken/Kohlenz to include the Dual-port memory device of Guo because it will enhance data access.
The motivation for doing so would be such that [“ conflict is solved” (Paragraph 0079 by Guo)].
 Therefore, it would have been obvious to combine Hocken/Kohlenz and Guo to obtain the invention as specified in the instant claim.
Claim 8 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken/Kohlenz/Agombar, as applied to claim 1, in view of Shrader et al.  (US 7,062,625 hereinafter referred to as Shrader), and further in view of Allen et al.  (US 5,535,333 hereinafter referred to as Allen).
As per dependent claim 8, Hocken/Kohlenz discloses the method of claim 1.  
Hocken/Kohlenz does not appear to explicitly disclose receiving at a multiplexer the first trigger from a first trigger source; receiving at the multiplexer the second trigger from a second trigger source; at the multiplexer, selecting one of the first trigger and the second trigger.
However, Shrader discloses receiving at a multiplexer the first trigger from a first trigger source; receiving at the multiplexer the second trigger from a second trigger source; at the multiplexer, selecting one of the first trigger and the second trigger [(Column 6, lines 60-67, Column 7, lines 1-9 and Column 9, lines 54-64; FIGs. 1 and 4) where data registered in flip flops 410 and 415 is output to MUX 420. The output of flip flop 410 is input into the high (i.e. one) input 421 of MUX 420 and the output of flip flop 415 is input into the low (i.e. zero) input 422 of MUX 420. The select line for MUX 420 is the same clock signal used to clock flip flops 410 and 415. Therefore, when the clock transitions from low to high, flip flops 410 and 415 both register the data at their inputs and the output from MUX 420 is the data received from flip flop 410 (since the clock is high). When the clock transitions from high to low, the output of MUX 420 changes to the data received from flip flop 415. The values in flip flops 410 and 415 remain stable during the entire clock cycle since the flip flops only register data when the clock transitions from low to high but the output of MUX 420 changes at each transition of the clock. Thus, the output from flip flops 410 and 415 are both output from MUX 420 during a clock cycle to correspond to the claimed limitation].
Hocken/Kohlenz and Shrader are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kohlenz and Shrader before him or her, to modify the method of Hocken/Kohlenz to include the multiplexer of Shrader because it will enhance data access.
The motivation for doing so would be such that [“ reliably capture the read data” (Column 2, line 16 by Shrader)].
 Hocken/Kohlenz does not appear to explicitly disclose receiving at a multiplexer that is coupled to the first block mover component the first trigger; and receiving the selected trigger at the first block mover component.
However, Allen discloses a multiplexer that is coupled to the first block mover component the first trigger; and receiving the selected trigger at the first block mover component [(Column 6, lines 18-31, Column 7, lines 35-55 and Column 12, lines 35-67; FIGs. 1, 4 and 8) where MUXDM 818 controls multiplexer 702. A positive MUXDM 818 signal controls multiplexer 702 to select data from data mover 422 to correspond to the claimed limitation].
Hocken/Kohlenz and Allen are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kohlenz and Allen before him or her, to modify the method of Hocken/Kohlenz to include the multiplexer of Shrader because it will enhance data access.
The motivation for doing so would be to [“ meet market demands for faster computing” (Column 1, line 27 by Allen)].
Therefore, it would have been obvious to combine Hocken/Kohlenz and Allen to obtain the invention as specified in the instant claim.

19. Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hocken et al. (WO 2016/182743 hereinafter referred to as Hocken), in view of Jouper et al.   (US PGPUB 2010/0194196 hereinafter referred to as Jouper) in view of Kohlenz et. al (US 9,038,073). 
As per independent claim 9, Hocken discloses a method of controlling parameters of an active device [(Paragraphs 0001-0004; FIGs. 1 and 2) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers to correspond to the claimed limitation], comprising: writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller that comprises a first block mover component and a second block mover component [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; in response to receiving the trigger, reading by the first block mover component a first block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the first block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and upon reading the number of parameter data and address value pairs of the first block of the memory device, writing by the first block mover component the parameter data values that have been read from the memory device by the first block mover component to a set of registers corresponding to the address values that have been read from the memory device by the first block mover component [(Paragraphs 0006, 0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].  
Hocken does not appear to explicitly disclose receiving a trigger from a trigger source at the first block mover component and at the second block mover component.
However, Jouper discloses receiving a trigger from a trigger source at the first block mover component and at the second block mover component [(Paragraphs 0028-0033 and 0041; FIGs. 1, 3 and 7-9) wherein FIGS. 7-9 are schematic circuit diagrams for a phase modulation detector, a time control circuit and disable driver, and a microprocessor for performing the self-test, in accordance with particular embodiments of the disclosure. FIG. 7 shows how an AC scaling circuit 41, a 6th order filter 42, differentiator/amplifier circuit 43, absolute value amplifier 44 and modulation comparator 45 may be realized. FIG. 8 has schematic circuit diagrams for the timer control circuit 34 (including clock divider circuit 51, trigger circuit 52, and UP/DOWN counters 54, 55) and disable driver circuit 35. FIG. 9 shows a schematic diagram of connections to controller 37, including modulation detection outputs 361-363, self-test signals 371-373 and BITE signal 38, where it will be obvious to modify the method of Hocken to include the triggering of the first timer device and the second timer device of Jouper to correspond to the claimed limitation].
Hocken and Jouper are analogous art because they are from the same field of endeavor of control management systems.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Jouper before him or her, to modify the method of Hocken to include the system of Jouper because it will enhance data access.
The motivation for doing so would be [“monitoring and controlling loads where available power is limited” (Paragraph 0001 by Jouper)].
Hocken does not appear to explicitly disclose receiving a trigger from a trigger source at the first block mover component and at the second block mover component.
However, Kohlenz discloses the first block mover component and at the second block mover component [(Column 5, lines 62-67; Column 6, lines 1-19, 32-52; FIGs. 1, 4 and 4) wherein data transfer typically involves three tasks. First, data is moved in from some location, such as external memory 310. The data is then operated on by hardware, and moved back out. Data mover 336 may be configured to move data in from one location to another, and to move the data back out after processing by hardware accelerator 334. Processor/controller 330 may be configured to control the operation of hardware accelerator 334 and data mover 336. FIG. 4 is a data flow diagram depicting typical data processing operations occurring in software and hardware. As depicted in FIG. 4, a software component 402 may interface with one or more hardware components such as a first hardware component 404 and a second hardware component 406. As depicted at step 408, software component 402 may issue a first set of instructions to first hardware component 404. The instructions may include instructions to perform one or more tasks. The first hardware component 404 then responds to the initial set of instructions, as depicted at 410, wherein each of first hardware component 504 and second hardware component 506 may be a dedicated hardware block, such as, for example, a data mover or a hardware accelerator. to correspond to the claimed limitation]
Hocken and Kohlenz are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Kohlenz before him or her, to modify the method of Hocken to include the system of Kohlenz because it will enhance data access.
The motivation for doing so would be [“ efficient way of processing data while improving upon or eliminating the disadvantages brought about by the current paradigm where there is a need for close interaction between hardware and the software providing most of the intelligence for controlling such hardware” (Column 1, lines 44-49 by Kohlenz)].
Therefore, it would have been obvious to combine Hocken and Jouper to obtain the invention as specified in the instant claim.
As per claim 10, Kohlenz discloses enabling the first block mover component and disabling the second block mover component prior to receiving the trigger [(Column 5, lines 62-67; Column 6, lines 1-19, 32-52, and Column 7, lines 42-67; FIGs. 1, 4 and 4) wherein data transfer typically involves three tasks. First, data is moved in from some location, such as external memory 310. The data is then operated on by hardware, and moved back out. Data mover 336 may be configured to move data in from one location to another, and to move the data back out after processing by hardware accelerator 334. Processor/controller 330 may be configured to control the operation of hardware accelerator 334 and data mover 336. FIG. 4 is a data flow diagram depicting typical data processing operations occurring in software and hardware. As depicted in FIG. 4, a software component 402 may interface with one or more hardware components such as a first hardware component 404 and a second hardware component 406. As depicted at step 408, software component 402 may issue a first set of instructions to first hardware component 404. The instructions may include instructions to perform one or more tasks. The first hardware component 404 then responds to the initial set of instructions, as depicted at 410, wherein each of first hardware component 504 and second hardware component 506 may be a dedicated hardware block, such as, for example, a data mover or a hardware accelerator. Further, processor 502 may interface with first hardware component 504 and second hardware component 506. According to some aspects, the first hardware component 504 may be one suited for moving data into a local buffer (e.g., a data mover) from a variety of sources such as external memory. The second hardware component 506 may be a custom hardware block, such as a data accelerator. As depicted at 610, processor 502 may issue a first set of commands to first hardware component 504 to perform a plurality of tasks. For example, processor 502 may instruct hardware component 504 to move in a block of data from an external storage location. Processor 502 may then program second hardware component 506 to perform a plurality of tasks, as depicted at 612. For example, processor 502 may instruct the second hardware component 506 to operate on the block of data moved in by the first hardware component 504. While the first hardware component and the second hardware component may be pre-programmed to execute the designated tasks, operation does not begin until processor 502 sends a trigger message, as depicted at 614. Upon receipt of the trigger message, the first hardware component 504 may begin executing the pre-programmed tasks. According to some aspects, the final instruction may direct the first hardware component to send a trigger message to the second hardware component 504, as depicted at 616. The trigger may be, for example a hardware interrupt. As depicted at steps 618, 620 and 622, When execution of the programmed tasks is desired, the software component may send a trigger signal to the data mover, as depicted at 704. Upon receipt of the trigger signal, the data mover may execute its first task, as depicted at 706. For example, the data mover may be instructed to read a first block of data from an external memory location, and move the data into an internal memory location. The data mover may be further instructed to write to the write pointer register associated with the hardware accelerator, thereby triggering the hardware accelerator to begin executing its assigned instructions. The data mover may also be instructed to halt processing until receipt of an event to correspond to the claimed limitation].
As per claim 11, Hocken discloses in response to receiving the trigger, reading by second block mover component a second block navigation datum from the memory device for a second block of the memory device and reading a number of parameter data and address value pairs corresponding to the second block navigation datum [(Paragraphs 0006, 0023 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; upon reading the number of parameter data and address value pairs of the second block of the memory device, writing by the second block mover component the parameter data values that have been read from the memory device by the second block mover component to a set of registers corresponding to the address values that have been read from the memory device by the second block mover component [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Claim 12 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken and further in view of Zhou et al.  (US PGPUB 2011/0310691 hereinafter referred to as Zhou).
As per independent claim 12, Hocken discloses a method of controlling an active device [(Paragraphs 0001-0004; FIGs. 1 and 2) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers to correspond to the claimed limitation], comprising: writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a first memory device of a block moving hardware-based controller [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; receiving a first trigger at the controller; in response to receiving the first trigger, reading by the block moving hardware-based controller a first block navigation datum from the first memory portion for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the first block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation], upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the first memory device to a set of registers corresponding to the address values [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation], writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a second memory device of a block moving hardware-based controller [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116 to correspond to the claimed limitation].
Hocken does not appear to explicitly disclose while reading the number of parameter data and address value pairs from the first memory portion, writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a second memory portion of a block moving hardware-based controller, while reading the number of parameter data and address value pairs from the second memory portion, writing a third plurality of block navigation data and corresponding parameter data and address value pairs to locations within the first memory portion.
However, Zhou discloses while reading the number of parameter data and address value pairs from the first memory portion, writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a second memory portion of the block moving hardware-based controller, while reading the number of parameter data and address value pairs from the second memory portion, writing a third plurality of block navigation data and corresponding parameter data and address value pairs to locations within the first memory portion [(Paragraphs 0003 and 0035-0038; FIGs. 1, 4 and 5) wherein Zhou teaches Multi-port memories are widely used in electronic applications in which high-speed data transfer is critical, including, but not limited to, data buffering, video processing, data communications, etc. Multi-port memory (e.g., dual-port memory), unlike its single-port memory counterpart, is generally characterized by its ability to read data from or write data to the memory on one port while simultaneously reading a second piece of data from or writing a second piece of data to the memory on another port. Hence, each port provides a separate independent read and write access path for reading data from the memory, or writing new data into the memory. One embodiment of a multi-port memory is a two-port memory, such as a single-port read, single-port write (1R1W) memory, which has a dedicated read port and a dedicated write port; where memory circuit 400 includes a first logical AND gate 404 adapted to receive, at corresponding inputs thereof, the read and write enable signals, RE and WE, respectively. An output generated by AND gate 404 is provided to a first input of a second logical AND gate 406. Memory circuit 400 further includes a comparator 408 operative to receive at least a portion of the read and write addresses, RA and WA, respectively, and to generate a comparison signal indicating whether the read and write addresses are the same, as a result of the comparison operation. The comparison signal is provided to a second input of AND gate 406. An output generated by AND gate 406 is supplied to a control input of a multiplexer 410. Multiplexer 410 is operative to select which data path the output data word Q is read from. More particularly, when the read and write enable signals are not both asserted (e.g., logic low or "0") at the same time, indicating that a read operation and write operation are not requested during the same memory cycle, AND gate 404 will generate a logic low (e.g., logic "0") output, thereby forcing AND gate 406 to generate a logic low output. With the control input of multiplexer 410 at a logic low level, the data path coupled with RAM array 402 will be selected, and therefore data word Q will be read from the RAM array. When read and write operations are requested during the same memory cycle, both RE and WE are asserted (e.g., logic high or "1"), thereby causing AND gate 404 to generate a logic high (e.g., logic "1") output. In this scenario, the output of AND gate 406 will be dependent upon the result of comparator 408. For example, when the read and write addresses are not the same (i.e., RA.noteq.WA), comparator will generate a logic low comparison signal, thereby forcing AND gate 406 to generate a logic low output. However, when the read and write addresses are the same (i.e., RA=WA), the comparison signal be a logic high, thereby forcing AND gate 406 to generate a logic high output. With the control input of multiplexer 410 at a logic high level, the data path coupled directly with the input data word is selected, and therefore data word Q will be read as the input data word D to be written into RAM array 402, where it will be obvious to one of ordinary skill in the art to modify the the methond of Hocken to include the access system of Zhou to include the writing of navigation data to memory locations while reading parameter data and address value pairs from memory to correspond to the claimed limitation to resolve concurrent read and write access conflicts]
Hocken and Zhou are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Zhou before him or her, to modify the method of Hocken to include the data access system of Zhou because it will enhance data access.
The motivation for doing so would be [“ resolve concurrent read and write access conflicts to the first memory array during the same memory cycle” (Paragraph 0008 by Zhou)].
Hocken further teaches receiving a second trigger at the controller; in response to receiving the second trigger, reading a second block navigation datum from the second memory device for a second block of the second memory device and reading a number of parameter data and address value pairs corresponding to the second block navigation datum [(Paragraphs 0006, 0023 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the second memory device to a set of registers corresponding to the address values read from the second memory device [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Hocken and Zhou to obtain the invention as specified in the instant claim.
Claim 13 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken/Zhou and further in view of Kim et al.  (US PGPUB 2015/0242201 hereinafter referred to as Kim).
As per dependent claim 13, Hocken discloses the method of claim 12.
Hocken does not appear to explicitly disclose wherein first memory portion comprises a first memory device and second memory portion comprises a second memory device that is physically separate from the first memory device.
However, Kim discloses wherein first memory portion comprises a first memory device and second memory portion comprises a second memory device that is physically separate from the first memory device [(Paragraphs 0096-0097; FIGs. 1 and 4) wherein Kim teaches processor 120 may manage firmware data of an internal device (e.g., the memory 130). In this case, the processor 120 may execute an application program for management of firmware data or a control command for firmware update to manage firmware data of an internal device (e.g., the memory 130). For example, the processor 120 may perform control such that firmware data provided from an external electronic device (e.g., the other electronic device 104 or the server 106) through the communication module 160 is stored in the storage area 424 of the second memory 420. In this case, the processor 120 may perform control such that a version of the firmware data provided from the external electronic device is compared with a firmware version of firmware data (or a firmware version of the internal device) stored in the second memory 420, and the firmware data provided from the external electronic device is selectively stored in the storage area 424 of the second memory 420. The processor 120 may identify a firmware version of an internal device by using a preset register of the internal device. In the above-described embodiment of the present disclosure, the memory 130 may include the first memory 410 and the second memory 420. The first memory 410 and the second memory 420 may be configured to be logically or physically separate from each other to correspond to the claimed limitation to resolve concurrent read and write access conflicts].
Hocken and Kim are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Kim before him or her, to modify the method of Hocken to include the data access system of Kim because it will enhance data access.
The motivation for doing so would be [“ provide an apparatus and a method for delaying mounting of system information and updating firmware of a storage device in a state in which input and output with respect to the storage device are restricted in an electronic device” (Paragraph 0013 by Kim)].
Therefore, it would have been obvious to combine Hocken and Kim to obtain the invention as specified in the instant claim.
Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being disclosed by Hocken in view of Zhou and further in view of Guo et al.  (US PGPUB 2009/0003119 hereinafter referred to as Guo).
As per independent claim 14, Hocken discloses a method of controlling an active device [(Paragraphs 0001-0004; FIGs. 1 and 2) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers to correspond to the claimed limitation], comprising: writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a first memory device of a block moving hardware-based controller [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; receiving a first trigger at the controller; in response to receiving the first trigger, reading a first block navigation datum from the first memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the first block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation], upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the first memory device to a set of registers corresponding to the address values [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Despite Hocken teaches where each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register ofregister set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114' to move the data in the pending register sets to the operating register sets and that the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 (Paragraphs 0027-0028).
Hocken does not appear to explicitly disclose writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a second memory device of a block moving hardware-based controller.
However, Guo discloses writing a second plurality of block navigation data and corresponding parameter data and address value pairs to locations within a second memory device of a block moving hardware-based controller [(Paragraphs 0078-0080; FIGs. 1-2) where All iRAM access related instructions could be executed individually in a single-port iRAM without resource conflict if a NOP was added between each instruction in the instruction flow; in this case, there would not be any resource conflict any more; From the above, it follows that an iRAM resource conflict--where at the same time (or the same clock period or periods, defined by the above clock signal (CLK-signal)) a read access and a write access occurs--only happens in a special case ("conflict case"): with an indirect addressing instruction when in its previous instruction there is a write access to the iRAM. In the present embodiment, in the above "conflict case", the above dual-port memory device 6b (here: the dual-ported array of flip-flops 6b) of the data memory 6 is accessed, but not the single-port RAM 6a, in particular single-port SRAM 6a of the data memory 6, where it will be obvious to one or ordinary skilled in the art to modify the memory locations of Hocken to include the memory devices of Guo to correspond to the claimed limitation].
Hocken and Guo are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kohlenz and Guo before him or her, to modify the method of Hocken/Kohlenz to include the Dual-port memory device of Guo because it will enhance data access.
The motivation for doing so would be such that [“ conflict is solved” (Paragraph 0079 by Guo)].
Hocken further teaches receiving a second trigger at the controller; in response to receiving the second trigger, reading a second block navigation datum from the second memory device for a second block of the second memory device and reading a number of parameter data and address value pairs corresponding to the second block navigation datum [(Paragraphs 0006, 0023 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the second memory device to a set of registers corresponding to the address values read from the second memory device [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Hocken and Zhou to obtain the invention as specified in the instant claim.
As per claim 15, Guo discloses wherein writing the second plurality of block navigation data and corresponding parameter data and address value pairs to locations within the second memory device occurs while writing parameter data read from the first memory device to the set of registers corresponding to the address values [(Paragraphs 0018-0019) where Guo teaches a memory device for a microprocessor or microcontroller includes a first part with memory cells that are single-port memory cells and a second part with memory cells that are dual-port memory cells. According to a further embodiment, a method for operating a memory device is provided. The memory device includes at least one single-port memory and at least one dual-port memory. The method includes accessing the single-port memory of the memory device when a non-conflicting access is to be carried out at the memory device and accessing the dual-port memory of the memory device when a conflicting access is to be carried out at the memory device, wherein using two distinct memory devices allows simultaneous access to move one or more memory blocks to the set of registers  while allowing for writing memory block data in the separate memory device to correspond to the claimed limitation].
Claims 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being disclosed by Hocken and further in view of Kiuchi et al.  (US PGPUB 2013/0335095 hereinafter referred to as Kiuchi).
As per independent claim 16, Hocken discloses a method of controlling self-measurements within an active device [(Paragraphs 0001-0004 and 0034; FIGs. 1 and 5) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers. FIG. 5 shows an example 500 where the active device 100 provides a soft start and a soft stop form of stimulation. Here, after a cycle off state 502 ends, the multi-pulse waveform 501 is produced by gradually increasing pulses in specified amplitude during ramp-up state 504 until reaching a maximum during a cycle on state 506. After completing the maximum amplitude pulses a specified number of times, a parameter can be written to initiate an interrupt, alerting firmware to the completion of the ramp up to the final amplitude. a to correspond to the claimed limitation], comprising: writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller [(Paragraphs 0007, 0019 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation]; receiving a trigger at the controller; in response to receiving the trigger, reading a block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation]; and upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the memory device to a set of registers corresponding to the address values [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Hocken does not appear to explicitly disclose the set of registers being control registers of an analog to digital converter of a measurement circuit; receiving a signal to be measured via the measurement circuit; and in accordance with the parameter data values in the set of registers, converting the signal to measurement data.
However, Kiuchi discloses the set of registers being control registers of an analog to digital converter of a measurement circuit; receiving a signal to be measured via the measurement circuit; and in accordance with the parameter data values in the set of registers, converting the signal to measurement data [(Paragraphs 0045-0046 and 0077-0084; FIGs. 1 and 4) where the voltage measurement circuit VMC includes a selection circuit VMC_SEL, an A/D converter (Analog to Digital Converter: ADC) VMC_ADC, a register VMC_REG, and a control circuit VMC_CON. The selection circuit VMC_SEL includes switches SWa_1 to SWa_m and SWb_1 to SWb_m. The switches SWa_1 to SWa_m and SWb_1 to SWb_m are turned on/off according to a control signal from the control circuit VMC_CON. Assuming that j represents an integer ranging from 1 to m, switches SWa_j and SWb_j are simultaneously turned on in the case of measuring a voltage of a battery cell ECj. As a result, the voltage from the high-voltage-side terminal of the battery cell ECj is supplied as a high-voltage-side voltage VH to the A/D converter VMC_ADC through an input terminal Vj. Similarly, the voltage from the low-voltage-side terminal of the battery cell ECj is supplied as a low-voltage-side voltage VL to the A/D converter VMC_ADC through an input terminal V(j+1). The A/D converter VMC_ADC converts the values of the high-voltage-side voltage VH and the low-voltage-side voltage VL into voltage values which are digital values. Then, the A/D converter VMC_ADC outputs the voltage values, which are digital values, to the register VMC_REG. The register VMC_REG stores the voltage values output from the A/D converter VMC_ADC. The control circuit repeats an operation for sequentially turning on the switches SWa_1 to SWa_m and SWb_1 to SWb_m every predetermined period (for example, 10 msec). As a result, the register VMC_REG is overwritten with the voltage values, which are supplied to the input terminals Vj and V(j+1), every predetermined period to correspond to the claimed limitation].
Hocken and Kiuchi are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Kiuchi before him or her, to modify the method of Hocken to include the measurement device and monitoring module of Kiuchi because it will enhance voltage measurment.
The motivation for doing so would be such that [“ prevent inaccurate measurement of a voltage” (Paragraph 0021 by Kiuchi)].
Therefore, it would have been obvious to combine Hocken and Kiuchi to obtain the invention as specified in the instant claim.
As per claim 17, Kiuchi discloses wherein the measurement circuit comprises an incremental analog to digital converter [(Paragraphs 0045-0046 and 0077-0084; FIGs. 1 and 4) where the voltage measurement circuit VMC includes a selection circuit VMC_SEL, an A/D converter (Analog to Digital Converter: ADC) VMC_ADC, a register VMC_REG, and a control circuit VMC_CON. The selection circuit VMC_SEL includes switches SWa_1 to SWa_m and SWb_1 to SWb_m. The switches SWa_1 to SWa_m and SWb_1 to SWb_m are turned on/off according to a control signal from the control circuit VMC_CON. Assuming that j represents an integer ranging from 1 to m, switches SWa_j and SWb_j are simultaneously turned on in the case of measuring a voltage of a battery cell ECj. As a result, the voltage from the high-voltage-side terminal of the battery cell ECj is supplied as a high-voltage-side voltage VH to the A/D converter VMC_ADC through an input terminal Vj. Similarly, the voltage from the low-voltage-side terminal of the battery cell ECj is supplied as a low-voltage-side voltage VL to the A/D converter VMC_ADC through an input terminal V(j+1). The A/D converter VMC_ADC converts the values of the high-voltage-side voltage VH and the low-voltage-side voltage VL into voltage values which are digital values. Then, the A/D converter VMC_ADC outputs the voltage values, which are digital values, to the register VMC_REG. The register VMC_REG stores the voltage values output from the A/D converter VMC_ADC. The control circuit repeats an operation for sequentially turning on the switches SWa_1 to SWa_m and SWb_1 to SWb_m every predetermined period (for example, 10 msec). As a result, the register VMC_REG is overwritten with the voltage values, which are supplied to the input terminals Vj and V(j+1), every predetermined period, where the measurement circuit obtains samples of an analog signal to be measured and converts the analog values to digital values that can then be saved to memory as measurement data for further consideration to correspond to the claimed limitation].
As per claim 19, Kiuchi discloses wherein the signal represents a voltage of a battery within the active device [(Paragraphs 0002-0004) where Kiuchi teaches vehicle system that typically uses an assembled battery including a large number of battery cells connected in series in order to obtain high voltage. The voltages of the battery cells of the assembled battery fluctuate according to use conditions of the vehicle, as is similar to gasoline in gasoline cars. Accordingly, a system for monitoring voltages is necessary to monitor the status of the battery cells. An example of a voltage monitoring module monitoring voltages of battery cells is already disclosed (Non Patent Literature 1). FIG. 12 is a circuit diagram showing a configuration example of a main part of a voltage monitoring module 300 monitoring voltages of battery cells. Hereinafter, an example that the voltage monitoring module 300 monitors voltages of battery cells EC31 and EC32 connected in series is described. The voltage monitoring module 300 includes switches SW31 to SW33, an A/D converter (ADC) 31, a register 32, a communication circuit 33, a control circuit 34 and input terminals V31 to V33. A filter circuit 301 and a protection circuit 302 are interposed between the voltage monitoring module 300 and the battery cells EC31 and EC32. The filter circuit 301 includes filter resistors Rf31 to Rf33 and filer capacitors C31 to C33. The high-voltage-side terminal of the battery cell EC31 is coupled to the input terminal V31 through the filter resistor Rf31. The low-voltage-side terminal of the battery cell EC31 and the high-voltage-side terminal of the battery cell EC32 are coupled to the input terminal V32 through the filter resistor Rf32 to correspond to the claimed limitation].
Claim 18 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken/Kiuchi, as applied to claim 16, and further in view of Spahr et al.  (US PGPUB 2015/0297890 hereinafter referred to as Spahr).
As per dependent claim 18, Hocken/Kiuchi discloses the method of claim 16.  
Hocken/Kiuchi does not appear to explicitly disclose wherein the signal represents impedance of a stimulation pathway of the active device.
However, Spahr discloses wherein the signal represents impedance of a stimulation pathway of the active device [(Paragraph 0026; FIGs. 1 and 2) wherein the analyzer facility 204 may be further configured to measure and record a change in acoustic immittance that occurs in response to application of the electrical stimulation applied in accordance with the acoustic signal. As used herein, "acoustic immittance" may refer to an acoustic impedance, admittance, and/or combination thereof. For example, acoustic immittance may refer to a ratio of sound pressure to volume velocity within the ear canal that occurs in response to application of electrical and/or acoustic stimulation of the auditory pathway of the patient to correspond to the claimed limitation].
Hocken/Kiuchi and Spahr are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kiuchi and Spahr before him or her, to modify the method of Hocken to include the system of Spahr because it will enhance data access.
The motivation for doing so would be [“such that the interface system may dynamically improve (e.g., make more efficient and/or accurate) the process of determining stapedius reflex thresholds associated with a plurality of electrodes implanted within a cochlear implant patient. For example, an array of sixteen electrodes (or any other number of electrodes) may be implanted within a cochlear implant patient” (Parahraph 0021 by Spahr)].
Therefore, it would have been obvious to combine Hocken/Kiuchi and Spahr to obtain the invention as specified in the instant claim.
Claims 20, 21 and 23 are rejected under 35 U.S.C. 103(a) as being disclosed by Hocken in view of in view of Schmidt et al.  (US PGPUB 2008/0130654 hereinafter referred to as Schmidt).
As per independent claim 20, Hocken discloses a method of controlling an active device [(Paragraphs 0001-0004; FIGs. 1 and 2) wherein Hocken teaches methods and devices that utilize register sets to implement operating parameters. More particularly, embodiments relate to methods and devices that utilize hardware to move blocks of operating parameter data from a memory device to a set of registers to correspond to the claimed limitation], comprising: writing by a firmware a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller [(Paragraphs 0004, 0007, 0019-0020 and 0028; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation], each block navigation datum and corresponding parameter data and address value pairs defining a block [(Paragraphs 0006 and 0026; FIGs. 1 and 3) wherein Hocken teaches a method involves writing a plurality of block navigation data and corresponding parameter data and address value pairs to locations within a memory device of a block moving hardware-based controller, each block navigation datum and corresponding parameter data and address value pairs defining a block. The method further involves receiving a trigger at the block moving hardware-based controller and in response to receiving the trigger, reading the block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum. The method further involves, upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from memory to a set of registers corresponding to the address values, and the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 to correspond to the claimed limitation].
Hocken does not appear to explicitly disclose outputting a first trigger from a first trigger source to a multiplexer that is coupled to the first trigger source, to a second trigger source, and to the controller; outputting a second trigger from the second trigger source to the multiplexer; at the multiplexer, selecting one of the first trigger and the second trigger.
However, Schmidt discloses outputting a first trigger from a first trigger source to a multiplexer that is coupled to the first trigger source, to a second trigger source, and to the controller [(Paragraphs 0029-0032 and 0043; FIGs. 1-2) where several triggers signals can be selected. Through the input-end multiplexer 12, it is possible to select between the trigger signals Trigger1 and Trigger2 or Trigger3. The trigger signal Trigger1 marks the timings of the input sequence x(k). This trigger signal is asynchronous to the input sequence x(k) of the digital input signal and is only synchronised by an edge-sensitive sampling in the sampling unit 13. As a result of the two-edge sampling, the time resolution is one half of an input-pulse period with a sampling ratio of one. The necessary information, regarding whether the trigger timing occurred in the positive or negative edge is stored in the trigger-offset register 14. A more detailed description is provided below. Furthermore, a trigger-offset register is provided in each of the decimated blocks, so that the resolution of the trigger timing is not reduced even in the case of decimation and the trigger signal selected by the multiplexer 12 is guided via the controllable switching element 16. Accordingly, the trigger input can be locked. The concept here is that a triggering event is only allowed into the signal-processing unit, if it actually also triggers the post-triggering period. Whether the switching element 16 locks or not is determined via the Lock control line of the recording controller 17 to correspond to the claimed limitation]; outputting a second trigger from the second trigger source to the multiplexer; at the multiplexer, selecting one of the first trigger and the second trigger [(Paragraphs 0029-0032 and 0043-0044; FIGs. 1-2) where the trigger signal selected by the multiplexer 12 is guided via the controllable switching element 16. Accordingly, the trigger input can be locked. The concept here is that a triggering event is only allowed into the signal-processing unit, if it actually also triggers the post-triggering period. Whether the switching element 16 locks or not is determined via the Lock control line of the recording controller 17. The switching element 16 preferably provides the following two operating modes: In the operating mode "Single", only the first triggering event is allowed through after the switch 16 has been closed. After this, the switch 16 is automatically opened again, and the trigger input is therefore locked. This ensures that this triggering event starts the post-triggering period of branch A and branch B. Otherwise, different triggering events could start the counters. The trigger offsets from this triggering event are stored in the blocks with decimation. Only a new unlocking of the trigger input allows the next triggering event through. This operating mode is always assumed in the following sections to correspond to the claimed limitation].
Hocken and Schmidt are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken/Kiuchi and Schmidt before him or her, to modify the method of Hocken/Kiuchi to include the trigger multiplexer of Schmidt because it will enhance triggering selection.
The motivation for doing so would be to provide [“ improved triggering” (Paragraph 0001 by Schmidt)].
Hocken further teaches receiving the selected trigger at the controller; in response to receiving the selected trigger, reading a block navigation datum from the memory device for a first block of the memory device and reading a number of parameter data and address value pairs corresponding to the block navigation datum [(Paragraphs 0006 and 0026-0028; FIGs. 1 and 3) wherein FIG. 3 shows an example of how memory blocks are established within the memory device 108 of FIG. 1. Three memory blocks 302, 304, 306 are shown in this example, with each memory block having sequential memory locations. Each memory block may utilize a memory location at a dedicated position within the block, such as the first memory location, that specifies where the next block begins. In this example, each memory block includes a first memory location 308 that provides a block navigation datum to indicate the size of the block by specifying a parameter count that indicates how many pairs of data to read in order to read the entire memory block. In this example, the parameter count is five which indicates that ten memory locations providing five pairings should be read, which includes the pairing that has the count. As another example, the dedicated memory location such as the first memory location 308 may include a block navigation datum that specifies a memory address that indicates where the next block begins. For instance, the memory location may include a block navigation datum that specifies the last address of the current block, such as 0x0509 or specifies the first address of the next block, such as 0x050A, in order to indicate the block size. Each parameter data pair 312 includes a parameter address value and a parameter data value, where the address value specifies the pending register of register set 116 where the parameter data value should be written. The parameter data value specifies the characteristic of the operation of the component 114, such as a pulse amplitude, pulse width, pulse rate, and so forth where the component 114 generates a waveform. One of the parameter data and address data pairings corresponds to the update data that is moved to the update register 203 as in FIG. 2 to cause the component 114′ to move the data in the pending register sets to the operating register sets. This example also includes a dedicated memory location, such as a second memory location 310, that stores an interval count. In this example, the second memory location is paired with the first memory location 308 that stores the parameter count such that these two memory locations 308, 310 are in a designated location, namely, the first two locations of the block such that the block mover 104 is configured to read these first two memory locations to obtain the parameter and interval counts. The interval count specifies how many triggers should be received by the block mover 104 before reading and writing the next memory block to the pending registers 116. In this example, the memory block 302 specifies that the interval count is zero such that the block mover should not skip any trigger when moving the parameter data of memory block 304. Thus, once the block mover 104 has moved the parameter data of memory block 302 to the pending registers 116, then on the next rate interval block mover trigger, the block mover 104 moves the parameter data of block 304 to the pending registers 116. The memory block 304 specifies an interval count of 2 such that the block mover 104 skips two rater interval block mover triggers before reading the memory block 306 and writing those contents to the pending register set 116 to correspond to the claimed limitation], and upon reading the number of parameter data and address value pairs, writing the parameter data values that have been read from the memory device to a set of registers corresponding to the address values [(Paragraphs 0006, 0018-0020, 0023, 0026-0028 and 0031; FIGs. 1 and 3) wherein the memory device 108 has an external memory interface 110 that allows the memory to be accessed by components external to the controller 102. For instance, a firmware component 112 may write to the memory device 108 via the external memory interface 110 in order to write data to a plurality of memory blocks. Other devices may write to the memory 108 rather than firmware 112, such as an external hardware controller, a programmer, and so forth. In addition to parameter data for controlling the component 114, the data being written to the memory blocks of the memory device 108 may include block navigation data that specifies the block size and interval data that specifies the number of triggers to occur before moving forward with reading and writing the next block of data. The contents of the memory blocks within the memory device 108 are discussed in more detail below with reference to FIG. 3 and where Parameter data in memory 108 is written to the pending registers 206, 208 by the block mover 104 during this next rate interval at the appropriate block mover trigger, which may be the same as the trigger of the next rate interval such as WF 0 or may be another trigger during the interval to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Hocken and Schmidt to obtain the invention as specified in the instant claim.
As per claim 21, Schmidt discloses comprising receiving a control signal at the multiplexer and wherein selecting one of the first trigger and second trigger is controlled by the control signal [(Paragraphs 0033, 0037-0039, 0043) where Schmidt teaches  trigger signal selected by the multiplexer 12 is guided via the controllable switching element 16. Accordingly, the trigger input can be locked. The concept here is that a triggering event is only allowed into the signal-processing unit, if it actually also triggers the post-triggering period. Whether the switching element 16 locks or not is determined via the Lock control line of the recording controller 17. The switching element 16 preferably provides the following two operating modes: In the operating mode "Single", only the first triggering event is allowed through after the switch 16 has been closed. After this, the switch 16 is automatically opened again, and the trigger input is therefore locked. This ensures that this triggering event starts the post-triggering period of branch A and branch B. Otherwise, different triggering events could start the counters. The trigger offsets from this triggering event are stored in the blocks with decimation. Only a new unlocking of the trigger input allows the next triggering event through. This operating mode is always assumed in the following sections to correspond to the claimed limitation].
As per claim 23, Schmidt discloses comprising outputting a third trigger from a third trigger source to the multiplexer, selecting one of the first and the second triggers further comprises selecting one of the first, second, and third triggers [(Paragraphs 0029-0032 and 0043-0044; FIGs. 1-2) where several triggers signals can be selected. Through the input-end multiplexer 12, it is possible to select between the trigger signals Trigger1 and Trigger2 or Trigger3. The trigger signal Trigger1 marks the timings of the input sequence x(k). This trigger signal is asynchronous to the input sequence x(k) of the digital input signal and is only synchronised by an edge-sensitive sampling in the sampling unit 13. As a result of the two-edge sampling, the time resolution is one half of an input-pulse period with a sampling ratio of one. The necessary information, regarding whether the trigger timing occurred in the positive or negative edge is stored in the trigger-offset register 14. A more detailed description is provided below. Furthermore, a trigger-offset register is provided in each of the decimated blocks, so that the resolution of the trigger timing is not reduced even in the case of decimation and the trigger signal selected by the multiplexer 12 is guided via the controllable switching element 16. Accordingly, the trigger input can be locked. The concept here is that a triggering event is only allowed into the signal-processing unit, if it actually also triggers the post-triggering period. Whether the switching element 16 locks or not is determined via the Lock control line of the recording controller 17, where the trigger signal selected by the multiplexer 12 is guided via the controllable switching element 16. Accordingly, the trigger input can be locked. The concept here is that a triggering event is only allowed into the signal-processing unit, if it actually also triggers the post-triggering period. Whether the switching element 16 locks or not is determined via the Lock control line of the recording controller 17. The switching element 16 preferably provides the following two operating modes: In the operating mode "Single", only the first triggering event is allowed through after the switch 16 has been closed. After this, the switch 16 is automatically opened again, and the trigger input is therefore locked. This ensures that this triggering event starts the post-triggering period of branch A and branch B. Otherwise, different triggering events could start the counters. The trigger offsets from this triggering event are stored in the blocks with decimation. Only a new unlocking of the trigger input allows the next triggering event through. This operating mode is always assumed in the following sections to correspond to the claimed limitation].
Claim 22 is rejected under 35 U.S.C. 103(a) as being disclosed by Hocken/Schmidt, as applied to claim 20, and further in view of Panabaker et al.  (US PGPUB 2007/0288683 hereinafter referred to as Panabaker).
As per dependent claim 22, Hocken discloses the method of claim 20.  
Hocken does not appear to explicitly disclose comprising sending the control signal from the firmware.
However, Panabaker discloses comprising sending the control signal from the firmware [(Paragraphs 0051-0053; FIGs. 1 and 3) wherein the example reads and writes by the firmware 330 to the SDRAM address space 332 (FIG. 3) that is reserved for controlling the flash 306. In general, the firmware sends a flash command at step 802 by writing an IDLE command to the address space 332 which the controller detects. At step 804, the firmware sends a flash block address request, comprising five address writes that indicate which block to use and which address, along with one write command to the command address space. The controller then has the information it needs to perform the write, where it will be obvious to modify the method of Hocken to include the firmware of Panabakar thaat sends control commands to correspond to the claimed limitation].
Hocken and Panabaker are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Hocken and Panabaker before him or her, to modify the method of Hocken to include the system of Panabaker because it will enhance data access.
The motivation for doing so would be [“addresses and data at a controller of the hybrid memory device, different types of memory may be accessed by software (e.g., device firmware or a program) via a single interface defined for one type of memory. The controller includes logic that determines whether a command/address received on the interface of a first type of memory is directed to a second type of memory associated with the memory device, and if so, outputs signals to the second type of memory to communicate at least one command to the second type of memory and/or to perform at least one data input/output (I/O) operation on the second type of memory” (Paragraph 0006 by Panabaker)].
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sherman et al., USPGPUB 2012/0158096– teaches direct memory access (DMA) controlled stimulation.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135